DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendment to the specification is sufficient to overcome the objection to the Specification and Drawings from the previous action, which is hereby withdrawn.
Applicant’s amendment to Claims 16-17, 20, 28-29, 32, and 34-36 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 19, 24-26, 28-37 and 40 are sufficient to overcome the 112 rejections from the previous action.
 
Claims 16-17, 19-22, 24-41 are pending, with Claims 1-15, 18, and 23 cancelled. 

Response to Arguments
Applicant argues the 103 rejection, on page 13, in view of Agard et al., (US 2014/0200510) in view of Olson et al., (US 2013/0204229), stating that the prior art allegedly doesn’t teach “said at least one switch lock member is configured to be locked in said second position both at a start of said medicament delivery an at a conclusion of said medicament delivery”. The examiner has fully considered applicant’s argument, and respectfully disagrees. Olsen teaches in [0135] wherein (390) is a locking latch which locks the housing pieces (304) and (308), such that the retainer (548) also is locked, in the dispensed (second) position; and [0149] wherein (580) is a locking tab which keeps the retainer (548) and housing (304, 308) also locked, at the start (first) position. There are two switch lock members, meeting the requirement of at least one switch lock member, as well as wherein each of the switch lock 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-17, 19-22, 24-36, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Agard et al., (US 2014/0200510) in view of Olson et al., (US 2013/0204229).
Regarding Claim 16, Agard teaches an electric information device (Fig. 1A-1B) configured to communicate information related to a medicament delivery ([0010] wherein information about the medicament delivery is communicated via an electric information device (400)) performed by a medicament delivery device (Fig. 1A, (10)), comprising:
- at least one information communication unit ([0073] wherein the control and communication unit (400) communicates information to the delivery device components) configured to communicate said information; and
- at least one power providing arrangement including at least one power source ([0060] wherein the device has a power source), at least one electrical switch (Fig. 3 and [0076], (134) being an electrical contact/switch communicating with the status switch interconnect (132)), 
- be movable in an axial direction from a first position to a second position (illustrated in Figs 4A-4C and in [0085], wherein axial translation occurs between flex arms of the sleeve hooks (140B) which allows contact between (132) and (134), further allowing axial translation of the plunger seal (60) to drive injection) by an axial movement of at least one triggering member ([0057] and [0085], wherein activation mechanism/trigger (14) causes the cascade of movement through (132) and (134), allowing for axial translation through the force of (122) into the piston (60) of the medicament delivery device) of said medicament delivery device (10);
- cause a change of state of said at least one electrical switch (134) in said second position, thereby providing electrical power ([0073] wherein electrical signals are transferred across (132) to the power and control system (400), relaying information related to the status of operation of the drive mechanism or provide other feedback to the user) to said at least one information communication unit (400) from said at least one power source ([0060] wherein the device has a power source); and
While Agard teaches the device having a locking mechanism which can be locked ([0058] wherein a lock-out mechanism prevents triggering of the drug pump by the activation mechanism (14), and can have other combinations of preventative sensors such that premature 
In related prior art, Olsen teaches a medicament delivery device (Olsen Fig. 3) providing  feedback to the user based on the state of the delivery device (Olsen [0084], where feedback is provided to indicate the injection is progressing or completed), having a locking mechanism (Olsen [0135], wherein (390) is a locking (latch) mechanism which locks the housing pieces (304) and (308), such that the retainer also is locked, in the dispensed (second) position; and [0149] wherein (580) is a locking (tab) mechanism which keeps the retainer (548), and thus also the housing (304, 308), locked at the start (first) position). Therefore the device, when in said second (dispensed) position, said change of state is maintained (Olsen [0135], where the device can be locked in second position), wherein said at least one switch lock member is configured to be locked in said second position both at a start of said medicament delivery (Olsen [0149]) and at a conclusion of said medicament delivery (Olsen [0135]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the locking mechanism of modify the locking mechanism of Agard, (not shown), which is already taught as a mechanism locking the device to prevent unwanted activation, to further include the device having at least one switch lock member which is configured to be locked in said second position both at a start of said medicament delivery and at a conclusion of said medicament delivery; all as taught by Olsen, for the motivation of preventing reuse or 

Regarding Claim 17, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said at least one switch lock member (Agard [0084] and
Fig. 3, (132)) includes:
- at least one leg (Agard [0084] wherein a locking mechanism (not shown) is part of the device, and wherein flex prongs/legs (140A) exist as a means of preventing premature contact between (132) and (134), operating as a locking mechanism which changes position when contact is made vs when contact is not made), configured to be supported by at least one rest ledge (Agard Fig. 4A, annotated below, (130*) being a rest ledge for (140A) in the first position) in said first position, to snap into said second position by a resilient action caused by said axial movement (Agard [0076] and seen in Fig. 4B to 4C, wherein axial movement causes snapping into a second position wherein (134) and (132) are in contact), and to be supported and locked by at least one locking ledge (Agard [0076] wherein locking ledge (110A) supports axial movement of the mechanism (140A) and (132, 134) as the devices moves into the second position) in said second position; and

    PNG
    media_image1.png
    276
    410
    media_image1.png
    Greyscale

-at least one contact element (Agard Fig. 4B-4C, (122) being a compressed spring which applies pressure on (110C) to move the piston forward, as well as applying pressure on (130*), as illustrated in Fig. 4A annotated above, both in a coiled state and when causing the piston (60) to move forward. As (132) is secured to the inside of (130*), pressure is also being applied thereon when in the second position), configured to cause pressure against said at least one electrical switch (Agard (132)) when being in said second position.

Regarding Claim 19, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said axial movement of said at least one switch lock member (Agard Fig. 4A-4C, (132)) from said first position to said second position is a movement relative to said triggering member (Agard [0057] and [0085], wherein the activation mechanism/trigger (14) causes the cascade of movement through (132) and (134), allowing for axial translation through the force of (122) into the piston (60) of the medicament delivery device).

Regarding Claim 20, Agard in view of Olsen teaches the modified electrical information device as claimedinclaim19, wherein said at least one triggering member includes an actuation button (Agard [0057] and [0085], wherein the activation mechanism/trigger (14) is an actuation button) of said medicament delivery device (Agard Fig. 1A, (10)), said actuation button (Agard
(14)) being configured to initiate said medicament delivery when being actuated (Agard [0057] wherein actuating the trigger (14) initiates medicament delivery).

Regarding Claim 21, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said axial movement of said at least one switch lock member (Agard Fig. 4A-4C, (132)) from said first position to said second position is a movement relative to a housing of said medicament delivery device (Agard Figs 1B and 4a-4C, wherein axial movement occurs relative to the housing of (100), and therefore also relative to the housing of the overall medicament delivery device (10)).

Regarding Claim 22, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 21.
Agard and Olsen doesn’t explicitly teach wherein said at least one triggering member includes a medicament delivery member guard of said medicament delivery device, said medicament delivery member guard being configured to be distally forced against a dose delivery site.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the triggering member of Agard and Olsen, to further include a medicament delivery member guard being configured to be distally forced against a dose delivery site, as taught by Olsen, for the motivation of preventing reuse and protecting from accidental needle punctures (Olsen [0100]).

Regarding Claim 24, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said at least one electrical switch is configured to be compressed directly by at least one contact element of said switch lock member (Agard Fig. 4A, (132)), whereby said state of change is affected (Agard [0010], wherein contact surfaces can be used to permit signal being sent to and from the power control system, hence contacts would work directly with the switch lock member (132) when interacting with (134), during which the configuration shifts from the first state seen in Fig. 4A, to the second state seen in Figs. 4B-4C).

Regarding Claim 25, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said at least one electrical switch is configured to be compressed indirectly by at least one contact element of said switch lock member (Agard Fig. 4A, (132)), whereby said state of change is affected (Agard [0010], wherein contact surfaces can 

Regarding Claim 26, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said at least one electrical switch is configured to be short-circuited by at least one contact element of said switch lock member (Agard Fig. 4A, (132)), whereby said state of change is affected (Agard [0010], wherein the contact can be an electrical contact surface, interacting with said switch lock member (132) when engaging (134) causing the state of change from the first state seen in Fig. 4A, to the second state seen in Figs 4B-4C).

Regarding Claim 27, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, further comprising at least one information indication arrangement (Agard [0060] and [0073], wherein feedback (information indication arrangement) occurs using LED displays like visual indicators, as well as audible and tactile indicators).

Regarding Claim 28, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:


Regarding Claim 29, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one audible indication which indicates that said medicament delivery is in progress (Agard [0060] and [0073] wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).

Regarding Claim 30, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one tactile indication which indicates that said medicament delivery is in progress (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).

Claim 31, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one visual indication which indicates that said medicament delivery has ended (Agard [0060] and [0073] wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end -of-drug delivery-dose).

Regarding Claim 32, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one audible indication which indicates that said medicament delivery has ended (Agard [0060] and [0073] wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).

Regarding Claim 33, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one tactile indication which indicates that said medicament delivery has ended (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose).

Regarding Claim 34, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one visual indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0060] and [0073] wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing).

Regarding Claim 35, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement comprises:
- at least one audible indication which indicates that a predetermined time period has lapsed after said medicament delivery ended (Agard [0060] and [0073] wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore can also indicate other useful feedback and status to the user, such as a predetermined time period lapsing).

Regarding Claim 36, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication comprises:


Regarding Claim 38, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, wherein said at least one information indication arrangement includes one or more in the group of:
- at least one light source configured to emit light as a visual indication (Agard [0060] and [0073], wherein visual indication via LED displays is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose);
- at least one loudspeaker configured to emit an audible indication (Agard [0060] and [0073], wherein audible alarms are provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore would have a speaker); and
- at least one tactile indication generating member (Agard [0073] wherein tactile feedback is provided to represent status indication, such as activation of drug delivery, drug delivery in progress, or end-of-drug delivery-dose, therefore would have a tactile indication generating member).

Claim 41, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, wherein said electrical information device is included within a housing of said medicament delivery device (Agard Figs 1A and 1B, wherein the housing (12) contains the electrical information device (400)).

Claims 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Agard et al., (US 2014/0200510) in view of Olson et al., (US 2013/0204229), as applied to Claim 16 above, and further in view of Bernstein et al., (US 2011/0105952).
Regarding Claim 37, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 27, but doesn’t explicitly teach wherein said at least one information indication arrangement comprises: an audible instruction which explains how said medicament delivery device should be handled.
In related electrical information device prior art, Bernstein teaches a fluid delivery and withdrawal device with an electrical information device (Bernstein Fig. 1A, (90)) wherein said information comprises: an audible instruction which explains how said medicament delivery device should be handled (Bernstein [0291] and [0293], wherein audible (telephonic) instructions for delivery and/or administration of contained compositions in the device).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the electrical information device’s audible feedback of Agard and Olsen, to include audible instruction which explains how said medicament delivery device should be handled, as taught by Bernstein, for the motivation of providing instructions in a manner which 

Regarding Claim 39, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 16, but doesn’t explicitly teach the device further including at least one transmission unit configured to provide a wireless transmission of said information to at least one external receiving device.
In related prior art, Bernstein teaches a fluid delivery and withdrawal device with an electrical information device (Bernstein Fig. 1A, (90)) wherein a transmission unit (Bernstein [202], wherein the indicator may transmit sensor or time information) is included to provide wireless transmission of said information to at least one external receiving device (Bernstein [202], wherein wireless signal is among the transmission types for sending information to an external receiving device such as suitable electronic media (microchip, flash drive, and similar transmission receiving devices)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the electrical information device of Agard and Olsen, to include a transmission unit for sending wireless transmission to at least one external receiving device, as taught by Bernstein, for the motivation of communicating information about the device or the patient’s physiological condition to an external device in a clinical setting (Bernstein [0215]).

Regarding Claim 40, Agard in view of Olsen teaches the modified electrical information device as claimed in claim 28, but doesn’t explicitly teach wherein said at least one information 
In related prior art, Bernstein teaches a fluid delivery and withdrawal device with an electrical information device (Bernstein Fig. 1A, (90)), wherein said information is based on preconfigured data and/or measured data related to said medicament delivery (Bernstein [0239], wherein data is collected/stored in a memory component in the medicament delivery device), said data including one or more in the group of:
- an identification number for said medicament delivery device (Bernstein [0221], wherein unique identification numbers are given to each medicament delivery device);
- an identification number for a medicament being delivered by said medicament delivery device (Bernstein [0215], wherein information about the analyte (medicament) is included in a series of numbers, letters, bar code or message which a barcode reader may interpret, or a patient may interpret, for identification); 
- an identification number for a patient using the medicament delivery device (Bernstein [0215], wherein information about the patient (subject) is included in a series of numbers, 
- an elapsed time since a delivery of a medicament occurred (Bernstein [0199], wherein time and date information is recorded based on duration of time before, during and after medicament delivery);
- at least one indication of that said medicament delivery is in progress (Bernstein [0199], wherein time and date information is recorded based on duration of time before, during and after medicament delivery);
- at least one indication of that said medicament delivery has ended (Agard [0060] and [0073], wherein feedback (information indication arrangement) occurs using LED displays like visual indicators, as well as audible and tactile indicators, thus providing/indicating that medicament delivery has ended); and
- at least one indication of that a predetermined time period has lapsed (Bernstein [0199], wherein time and date information is recorded based on duration of time before, during and after medicament delivery) after said medicament delivery ended.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information of the device of Agard and Olsen, to be based on preconfigured data and/or measured data related to medicament delivery, as taught by Bernstein, for the motivation of communicating information about the device or the patient’s physiological condition to an external device in a clinical setting (Bernstein [0215]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.H./Examiner, Art Unit 3783         

/BRANDY S LEE/Primary Examiner, Art Unit 3783